UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3456 General Government Securities Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/09 FORM N-Q Item 1. Schedule of Investments. (INSERT SCHEDULE OF INVESTMENTS HERE) STATEMENT OF INVESTMENTS General Government Securities Money Market Fund February 28, 2009 (Unaudited) Annualized Yield on Date Principal U.S. Government Agencies86.6% of Purchase (%) Amount ($) Value ($) Federal Farm Credit Bank: 9/15/09 0.30 100,000,000 a 99,997,393 3/12/10 0.45 54,180,000 a 54,129,959 Federal Home Loan Bank: 3/4/09 2.43 75,000,000 74,985,000 3/5/09 2.59 40,000,000 40,000,070 3/17/09 2.56 115,000,000 114,996,239 4/14/09 2.26 65,100,000 65,098,898 5/7/09 2.40 20,000,000 20,005,103 5/18/09 0.41 100,000,000 99,911,167 5/19/09 2.50 50,000,000 50,001,612 6/2/09 0.44 50,000,000 49,943,167 8/4/09 0.59 115,000,000 115,973,369 8/5/09 0.55 15,000,000 14,964,021 8/11/09 0.56 50,000,000 49,873,222 9/4/09 0.36 150,000,000 a 150,000,000 9/18/09 0.39 66,000,000 a 66,003,576 Federal Home Loan Mortgage Corp.: 6/2/09 0.45 150,000,000 b 149,825,625 7/6/09 0.30 38,500,000 b 38,459,254 7/7/09 0.30 34,702,000 b 34,664,985 7/28/09 0.35 100,000,000 b 99,855,139 9/14/09 0.70 100,000,000 b 99,616,944 Federal National Mortgage Association: 3/2/09 0.46 175,000,000 a,b 175,000,000 4/21/09 1.13 100,000,000 a,b 99,963,320 Total U.S. Government Agencies (cost $1,763,268,063) Repurchase Agreements13.2% Banc of America Securities LLC dated 2/27/09, due 3/2/09 in the amount of $70,001,400 (fully collateralized by $71,597,400 U.S. Treasury Notes, 0.875%, due 1/31/11, value $71,400,098) 0.24 70,000,000 70,000,000 Barclays Financial LLC dated 2/27/09, due 3/2/09 in the amount of $9,000,188 (fully collateralized by $8,281,000 U.S. Treasury Notes, 4.125%, due 5/15/15, value $9,180,075) 0.25 9,000,000 9,000,000 Credit Suisse (USA) Inc. dated 2/27/09, due 3/2/09 in the amount of $70,001,458 (fully collateralized by $71,593,800 U.S. Treasury Bills, due 6/4/09-2/11/10, value $71,401,169) 0.25 70,000,000 70,000,000 Deutsche Bank Securities dated 2/27/09, due 3/2/09 in the amount of $70,001,458 (fully collateralized by $143,043,174 U.S. Treasury Strips, due 2/15/26, value $71,400,000) 0.25 70,000,000 70,000,000 HSBC USA Inc. dated 2/27/09, due 3/2/09 in the amount of $50,001,042 (fully collateralized by $52,034,000 Federal Agricultural Mortgage Corporation, 5.125%-5.50%, due 7/15/11-4/19/17, value $51,002,948) 0.25 50,000,000 50,000,000 Total Repurchase Agreements (cost $269,000,000) Total Investments (cost $2,032,268,063) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. At February 28, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total STATEMENT OF INVESTMENTS General Treasury Prime Money Market Fund February 28, 2009 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills100.0% of Purchase (%) Amount ($) Value ($) 3/5/09 0.34 3/12/09 0.36 3/19/09 0.06 3/26/09 0.04 4/2/09 0.72 4/9/09 0.22 4/29/09 0.12 5/7/09 0.79 5/14/09 0.20 5/15/09 0.72 5/21/09 0.30 6/4/09 0.64 6/11/09 0.30 7/30/09 0.32 12/17/09 0.69 Total Investments (cost $2,064,175,716) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% At February 28, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Government Securities Money Market Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
